Citation Nr: 0717428	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  03-09 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE


Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION


The veteran served on active duty from November 1960 to 
January 1961 and from March 1962 to September 1962.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  In a June 2006 decision, the Board 
adjudicated the service connection claims and remanded the 
issue of TDIU.  The case has been returned to the Board for 
further appellate consideration.   

A motion to advance this appeal on the docket was granted.  
See 38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900 (c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2006).

The veteran does not have a single disability rated at 60 
percent, as required by § 4.16 (a).  The combined total of 
all the veteran's service-connected disabilities is 50 
percent.  Postoperative residuals of left inguinal 
herniorrhaphy with testalgia is rated 20 percent.  A left 
sural nerve disability is rated 20 percent.  A right inguinal 
herniorrhaphy surgery scar is rated 10 percent and a separate 
10 percent rating has been assigned for service-connected 
abdominal pains associated with left herniorrhaphy.  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards are to refer to the Director of the Compensation and 
Pension Service for extraschedular consideration all cases of 
veterans who are unemployable by reason of service-connected 
disabilities but who fail to meet the percentage requirements 
set forth in 38 C.F.R. 
§ 4.16(a).  In this case, the RO has not referred the case 
for extraschedular consideration.

Review of the evidence of record shows in November 1999, the 
veteran submitted a VA Form 21-8940, Application for 
Increased Compensation Based on Unemployability.  According 
to that form, he last worked in 1997.  

In July 2003, the veteran testified before the undersigned 
Veterans Law Judge that he does not receive Social Security 
Administration disability benefits.  He testified that he 
last worked in 1997 for the United States Postal Service.  He 
also testified that abdominal pain precluded any lifting and 
that leg numbness made working unmanageable.  

Favorable medical evidence was offered in November 2000 and 
in July 2002.  In November 2000, S. Schoettle, M.D., reported 
that left lower extremity neuropathy was so significant that 
the veteran could not perform in his previous capacity of 
being a minister, working in sales, and working for the 
United States Postal Service.   

In July 2002, E. Shaneyfelt, M.D., recited 40-plus years 
experience in the field of physical ailments.  The physician 
listed the (now) service-connected disabilities of left sural 
neuropathy, herniorrhaphy scar tissue, and abdominal pains.  
The physician specifically mentioned that severe abdominal 
pain limited even the simplest form of ambulatory movement.  
The physician foresaw that this severe limitation of motion, 
in itself, would cause secondary disabilities and stated, 
"As you should know, inactivity breeds a multitude of 
problems."  The physician stated, "It is my firm 
professional opinion that [the veteran] is 100% disabled, and 
it is due, in fact, to his service connection." 

The Board finds these private medical opinions to be 
persuasive, if not compelling, as they are based on 
essentially correct facts and personal knowledge, treatment, 
and examination of the veteran.  While abdominal pains and 
left lower extremity neuropathy were not service-connected at 
that time, they are now.  

One additional item of evidence, although not medical, is 
relevant.  The veteran's VA vocational rehabilitation folder 
reflects, by way of a March 19, 2003, counseling record, 
that: (1) employability was impaired; (2) service-connected 
disabilities materially contributed to impairment of 
employability; (3) the veteran had not overcome the effects 
of this impairment of employability; (4) the veteran had an 
employment handicap; (5) the veteran had a serious employment 
handicap; and, (6) achievement of a vocational goal is not 
currently reasonably feasible.  

Compensation ratings are based upon the average impairment of 
earning capacity. To accord justice in the exceptional case 
where the scheduler evaluations are found to be inadequate, 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service is authorized to approve an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  In 
other words, by regulation, an extraschedular rating may be 
considered when a case presents "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1).

Under 38 C.F.R. § 4.16(b), all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards should submit to 
the Director, Compensation and Pension service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  The Board notes for the 
record that the veteran's service-connected disability fails 
to meet the schedular criteria under 38 C.F.R. § 4.16(a).

Where a claimant does not meet the schedular requirements of 
4.16(a), the Board has no authority to assign a TDIU rating 
under 4.16(b) and may only refer the claim to the 
Compensation and Pension Director for extraschedular 
consideration. Bowling v. Principi, 15 Vet. App. 1, 10 
(2001).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should submit the veteran's 
case to the Director, Compensation and 
Pension Service, for extraschedular 
consideration.  The rating board will 
include a full statement as to the 
veteran's service-connected disabilities, 
employment history, educational and 
vocational attainment and all other 
factors having a bearing on the issue.  
See 38 C.F.R. § 4.16(b) (2006).  If the 
RO finds that additional VA examinations 
are necessary, such examinations should 
be scheduled and conducted.  

2.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to TDIU.  All applicable laws 
and regulations should be considered.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
veteran's claims.  No action by the veteran is required until 
he receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




